The Disciplinary Review Board having filed with the Court its decision in DRB 17-351 and 17-445, recommending on the records **223certified to the Board pursuant to Rule 1:20-4(f)(default by respondent) that Benjamin Nazmiyal, formerly of Fort Lee, who was admitted to the bar of this State in 2010, and who has been temporarily suspended from the practice of law since June 14, 2016, be disbarred for violating RPC 1.15(a) (commingling of funds); RPC 8.1(b) (failure to reply to a lawful demand for information from a disciplinary authority); RPC 8.4(b) (criminal act that reflects adversely on a lawyer's honesty, trustworthiness or fitness as a lawyer in other respects); RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation); and RPC 8.4(d) and Rule 1:20-20 (conduct prejudicial to the administration of justice);
And Benjamin Nazmiyal having failed to appear on the order directing him to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that Benjamin Nazmiyal be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that Benjamin Nazmiyal be and hereby is permanently restrained *500and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by Benjamin Nazmiyal pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that Benjamin Nazmiyal comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further **224ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.